Exhibit 10.1

 



AMENDMENT NUMBER ELEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER ELEVEN (this “Amendment Number Eleven”) is made this 3rd
day of August, 2015 (the “Amendment Effective Date”), by and between PENNYMAC
LOAN SERVICES, LLC (“Seller”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of June 26, 2012, by and between Seller and
Buyer, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to amend the Agreement to temporarily
increase the Uncommitted Amount available under the facility, as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendments. Effective as of the Amendment Effective Date, the
Agreement is hereby amended as follows:

 

(a) Section 2 of the Agreement is hereby amended by deleting the definition of
“Uncommitted Amount” in its entirety and replacing it with the following:

“Uncommitted Amount” shall mean (i) on or prior to September 15, 2015,
$150,000,000, and (ii) at all other times, $50,000,000.

 

Section 2. Fees and Expenses. Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Eleven (including any Commitment Fee or extension fee due and payable,
all reasonable fees and out of pocket costs and expenses of the Buyer’s legal
counsel) in accordance with Sections 23 and 25 of the Agreement.

 

Section 3. Representations. Seller hereby represents to Buyer that as of the
date hereof, the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

 1 

 

Section 4. Binding Effect; Governing Law. This Amendment Number Eleven shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER ELEVEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 5. Counterparts. This Amendment Number Eleven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eleven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 2 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Eleven to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

  PENNYMAC LOAN SERVICES, LLC,   (Seller)       By:  /s/ Pamela Marsh   Name:
Pamela Marsh   Title:   Executive Vice President, Treasurer       CITIBANK, N.A.
  (Buyer and Agent, as applicable)           By:  /s/ Susan Mills   Name:  Susan
Mills   Title:    Vice President                Citibank, N.A.    

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer



 

 

 

 



 3 

